PER CURIAM.
We conclude that there was error in the decree complained of, in adjudging as not sufficient the return of the appellant to the rule to show cause why the sale involved in this proceeding should not be complied with. It is quite apparent that there were defects in some of the titles to the lands sold, and as the purchaser had been given reasonable time to investigate said titles, and as the practice under the procedure in the district óf South Carolina recognizes the right of a purchaser to show defects in title, and, if shown, to be excused from com]dying with the purchase, we think the appellant should not have been decreed to comply with its bid. It follows that the order of the court forfeiting the sum of $5.000, which had been deposited by appellant in order to authorize it to bid at the sale referred to, should be set aside.
We think the decree complained of should he modified in that respect. As a matter of course, said decree in all other of its provisions will stand confirmed. Remanded, with directions to proceed as herein indicated.
Modified.